PER CURIAM.
Motion granted, and questions certified as follows: “(1) Are the claimants holding shares in said corporation known as class E general creditors, or entitled to the rights of general creditors, of said corporation, and to the payment by the receiver, on the final distribution of the assets of the corporation, to the extent of the par value of such stock, in preference and prior to any payment being made by said receiver to claimants holding shares of any of the installment stocks in said corporation? (2) Are the claimants holding shares in said corporation known as class K general creditors, or entitled to the rights of general creditors, of said corporation, and to the payment by the receiver, on the final distribution of the assets of the corporation, to the extent of the par value of such stock, in preference and prior to any payment being made by said receiver to claimants holding shares of any of the installment stocks in said corporation? (3) Are the claimants holding shares in said corporation known as class H general creditors, or entitled to the rights of general creditors, of said corporation, and to the payment by the receiver, on the final distribution of the assets of the corporation, to the extent of the paid-up value of such stock, in preference and prior to any payment being made by said receiver to claimants holding shares of any of the installment stocks in said corporation?”